Citation Nr: 0328751	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for loss of vision and 
cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to May 
1947, and from March 1950 to March 1953.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2001, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, for additional development.  The case 
is now before the Board for final appellate consideration.

The Board observes that the veteran testified in March 2000 
at the RO before a Veterans Law Judge (VLJ) who is no longer 
at the Board.  In correspondence received in September 2003, 
the veteran waived his right to testify before the 
undersigned VLJ who is deciding this claim. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's refractive errors are not diseases or 
disabilities for VA compensation purposes.

3.  The veteran's cataracts began after service and the 
competent medical evidence shows that they are not linked to 
any incident of service, to include exposure to cold or 
carbon monoxide.  


CONCLUSION OF LAW

Service connection for loss of vision and cataracts is not 
warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded. 

In the instant case, the appellant filed his claim that is 
the subject of this appeal before the enactment of VCAA.  As 
the caselaw relating to the applicability of VCAA under this 
circumstance has been somewhat inconsistent, a brief summary 
of the law follows.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of 
the present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the February 1998 rating decision on appeal, 
the August 1998 rating decision, the March 1999 statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) dated in October 1999, May 2000, November 2002 and 
January 2003, adequately informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  Together, the rating 
decision on appeal and the SOC set forth the laws and 
regulations pertaining to the merits of the veteran's claim.  
Although the rating decision on appeal and the SOC were 
issued when the "well-grounded" requirement was in effect, 
a requirement that has been eliminated by VCAA, it is clear 
in reviewing them that the RO considered all of the relevant 
evidence of record and applicable law and regulations and 
denied the claim on the merits.  

Further, the March November 2002 SSOC informed the veteran of 
the VCAA and its implementing regulations, including that VA 
would assist the veteran in obtaining government or private 
medical or employment records, provided that the veteran 
sufficiently identified the records sought and submitted 
releases as necessary.  The above documents and a January 
2003 RO letter notified the veteran of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  The veteran has not indicated there are additional 
service or post-service medical records available to 
substantiate his claim.  The case was remanded, in part, to 
provide the veteran an opportunity to identify pertinent 
evidence.  Letters and documents sent to the veteran by the 
RO, both before and after this Board remand, asked him to 
identify such evidence.  It is clear from the record that the 
RO obtained all of the evidence that was identified.  

As to any duty to provide an examination and/or seek an 
opinion addressing the etiology of the veteran's loss of 
vision and cataracts, the Board notes that, in the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  See § 3 of the 
VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West Supp. 
2001)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

In the present case, VA provided the veteran an 
ophthalmologic evaluation in August 2002 that resulted in 
sufficient evidence, to include a competent medical opinion, 
for the proper adjudication of his appeal.  The Board notes 
that the September 2001 remand directive requesting an 
examination by a "cold injury specialist" was in error, as 
there is no such specialty.  The examination was performed by 
an eye specialist, which was the appropriate evaluation given 
the nature of the veteran's claim, and the examiner 
specifically addressed all of the veteran's contentions, 
including those relating to an in-service cold injury.  Under 
this circumstance, there is no duty to provide an additional 
examination or opinion with regard to the claim on appeal.  
Id.  

The Board is cognizant of a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), wherein the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

Notwithstanding the recent Federal Circuit case noted above, 
the veteran has been contacted on numerous occasions for the 
purpose of determining whether there is any additional 
relevant evidence that has not been obtained.  To the extent 
possible, the RO obtained all identified evidence; the 
veteran's failure to respond to more recent correspondence 
makes clear that there is no additional available evidence 
relevant to this appeal that has not been secured.  The 
veteran states that in 1954 he was told by a doctor that his 
right eye was considerable weaker than his left eye but he 
has also noted that his post-service doctors are either 
deceased, or did not keep their treatment records.  Written 
argument submitted in April and July 2002 (VA Form 646 and 
Informal Hearing Presentation, respectively) failed to 
identify any sources of additional outstanding evidence, or 
indicate that the veteran was in the process of obtaining 
additional evidence.  The statement and brief argued that the 
Board should grant the benefit sought based on the evidence 
already of record; they implied that no additional evidence 
was available and requested that the Board proceed with its 
appellate review.  Under these circumstances, there has been 
no prejudice to the claimant that would warrant a remand, and 
the claimant's procedural rights have not been abridged.  
Bernard, supra. 

Factual Background 

The veteran has offered various contentions in letters and 
during a hearing before a VLJ, which the Board will discuss 
together for the sake of clarity.  The veteran maintains that 
he incurred loss of vision and cataracts as a result of his 
service in Korea.  The veteran states that looking through a 
gun site was like looking at a flashlight with a pinhole in 
it.  He stated that it strained his eyes and that he looked 
through a gun site for 13 months.  He also has asserted that 
it was likely that eating C rations and K rations for 13 
months had led to eye damage, since they were made prior to 
1942.  

The veteran also alleges that his loss of vision and 
cataracts are the result of exposure to carbon monoxide and 
cold.  The veteran has testified that he was in Korea from 
September 1950 to October 1951, and was at the Chosin 
Reservoir when the Chinese attacked.  The veteran stated that 
in November 1950 he was trapped under a tank with the engine 
running, and incurred carbon monoxide poisoning and passed 
out.  When he woke up he was being taken off a plane at the 
hospital.  He testified that he spent ten days at the 
hospital and then returned to his outfit.  The veteran noted 
that the temperature was minus 30 degrees for four months.

The veteran reports that he was unable to get written 
verification of the hospital treatment since 1800 troops were 
admitted in the first 24 hours.  He said that records might 
be with the 23rd Infantry of the 2nd Division, since he was 
with them when overrun and hospitalized.  The veteran named 
three fellow veterans, and their original place of origin, 
and said that they might be able to verify that he was 
hospitalized at Chosin during the first roadblock.

The veteran alleges that no examination was conducted at his 
separation from service.  The veteran states that he had 
never seen his February 1953 Form 89 Report of Medical 
History before VA had sent him a copy.  He stated that the 
form was not accurate, it was not his signature on the form, 
no physical examination was performed and the person who 
signed his discharge did not even look up to see if he was 
the correct person being discharged.

The veteran states that he in 1954 he was told by a doctor 
that his right eye was considerable weaker than his left eye.  
As noted above, he has indicated that his post-service 
doctors are either deceased, or did not keep their treatment 
records.  

The veteran has submitted reprints of newspaper articles 
about the battle at the Chosin Reservoir and the resulting 
injuries and long-term health problems of Chosin veterans.  
Another article noted that a scientific study found that when 
blood levels of vitamin C were low, the incidence of 
cataracts increased and that when blood levels were high, the 
risk decreased.  The veteran cites this article as evidence 
that poor nutrition while on active duty resulted in his 
cataracts.  

The veteran's DD 214 for the period from March 1950 to March 
1953 shows that he received the Korean Service Medal with 5 
Bronze Service Stars, as well as the Republic of Korea 
Presidential Unit Citation.  He had one year and five months 
of overseas service.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records include the report of a 
May 1947 separation medical examination that identifies no 
defects and indicates the veteran had no eye abnormalities.  
Uncorrected vision was 50/20 on the right and 20/20 on the 
left.  On his February 1953 separation report of medical 
history, the veteran stated that he had no eye trouble.  The 
report of the veteran's February 1953 separation medical 
examination provides that his eyes were normal on general 
clinical evaluation.  Distant vision was 20/30 bilaterally 
and near vision was J-1 bilaterally.  Color vision was AOC 17 
plate normal, field of vision was normal and intra-ocular 
tension was FT-N-OU.  No defects or diagnoses were 
identified.  

The report of a September 1997 VA examination provides 
findings regarding the veteran's visual acuity.  It also 
provides that the veteran did not have diplopia, or visual 
field deficit.  The diagnoses were mild cataracts, 
hypermetropia, and astigmatism.  

The report of a March 1998 VA examination provides findings 
regarding the veteran's visual acuity, as well results of 
Goldman testing.  The diagnosis was mild cataract, both eyes; 
resolved keratisis, both eyes; and hyperopia with presbyopia, 
both eyes.  

According to the report of a December 1998 VA examination, 
the veteran identified the Battle of Chosin Reservoir as the 
cause of his current visual difficulties per cold exposure 
and using a scope for 13 months.  Findings regarding visual 
acuity and Goldman testing were provided.  The diagnosis was 
mild n.s. cataract, both eyes, and refractive error, both 
eyes.  The examiner noted that it was difficult to quantify 
and identify the issue of UV reflections from snow/glare as 
the etiology of the veteran's current findings, and suggested 
that an additional examination was needed by a specialist in 
cold exposure.  

In August 2002 correspondence, G.F.R., M.D., whose letter 
head notes that he is Board Certified in family practice, 
repeats the veteran's assertions that his vision change and 
cataracts were caused by long hours spent looking through his 
weapon, presumably an M1 rifle.  Dr. G.F.R. stated that as an 
enlisted Marine, he had carried an M14 rifle which had the 
same sights as the M1.  He stated that he did not believe 
that prolonged aiming with these sights caused any problems 
with vision except in special circumstances.  It was further 
noted that, in the veteran's case, he could have gotten UV 
burns from glare from snow on sunny days.  Under the 
circumstances of sunny weather, snow on the ground and combat 
which required much use of the eyes, Dr. G.F.R. said that it 
was at least possible that the veteran's cataracts were 
caused by UV exposure.  Dr. G.F.R. noted that he was not 
qualified to render a formal opinion on this question and 
that the veteran should be evaluated by an ophthalmologist to 
evaluate specifically the question of whether the veteran 
could have cataracts due to UV exposure.  

An August 2002 VA examination provides that the veteran 
complained of mildly decreased vision recently, but had worn 
glasses for several years.  Detailed results of the veteran's 
ophthalmologic examination were provided.  The examiner 
concluded that the veteran had very early cataracts in both 
eyes, as well as a hyperopic refractive error that had been 
longstanding.  In October 2002, the examiner opined that the 
veteran's cataracts were senile in nature, related to the 
aging process and had no relation to any of his military 
service.  The examiner stated that cataracts were not caused 
by carbon monoxide, cold exposure, use of gun sites or lack 
of proper nutrition while in combat.  In an October 2002 
addendum, the examiner stated that he had reviewed the 
veteran's medical records and set forth a review of the 
pertinent medical evidence, as well as the veteran's various 
contentions as to the etiology of his eye disorders.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  Id., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran engaged in combat with the enemy during a period 
of war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Every reasonable 
doubt shall be resolved in the veteran's favor.  Service 
connection of such disease or injury may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b). 

Regarding disorders of the eye, "presbyopia" is defined as a 
refractive error, "a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation and 
inability to focus sharply for near vision."  McNeely v. 
Principi, 3 Vet. App. 357, 363-64 (1992).  Both astigmatism 
and presbyopia are considered refractive errors, and as such 
are not diseases or injuries within the meaning of the 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  That 
is, refractive error of the eye is not considered a disease 
or injury within the meaning of applicable legislation 
pertaining to disability compensation for VA purposes, and 
provide no basis for service connection.  Id; Beno v. 
Principi, 3 Vet. App. 439 (1992); Winn v. Brown, 8 Vet. App. 
510 (1996).

The weight that the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for loss of vision and 
cataracts.  

As noted above, service connection is not warranted for 
refractive errors.  38 C.F.R. §§ 3.303(c), 4.9.  Id; Beno, 
supra; Winn, supra.  Thus service connection for loss of 
vision due to refractive errors is not warranted in this 
case.

Turning to the veteran's cataracts, while the awards noted on 
the veteran's DD 214 do not indicate combat, his testimony 
regarding combat duty at the Chosin Reservoir is credible.  
The Board conceded as much in its September 2001 decision 
involving another claim.  For injuries alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2003); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  

In this regard, the Board observes that, given the nature of 
the veteran's service in Korea, while the veteran's eye 
injury from cold and carbon monoxide exposure is not in 
dispute, following a August 2002 VA examination, the examiner 
opined that the veteran's cataracts were senile in nature, 
related to the aging process and had no relation to any of 
his military service.  The examiner further stated that 
cataracts were not caused by carbon monoxide, cold exposure, 
use of gun sites or lack of proper nutrition while in combat.  

The Board finds that the August 2002 VA opinion is competent 
and unequivocally goes against the veteran's claim that his 
cataracts are causally linked to service.  The opinion was 
proffered by a specialist in ophthalmology and was preceded 
by a review of the relevant medical records in the claims 
file and an eye examination.  

Moreover, although the veteran claims that he did receive eye 
treatment in 1954, shortly after service, the Board finds it 
significant that his post-service medical records are 
negative for any relevant eye complaints, symptoms, findings 
or diagnoses for decades after his separation.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the medical evidence in support of the 
veteran's claim is significantly less probative.  Dr. G.F.R. 
stated only that, under certain circumstances, it was at 
least possible that cataracts could be caused by UV exposure.  
The Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Moreover, 
Dr. G.F.R. added that he was not qualified to render a formal 
opinion on this question and suggested that an 
ophthalmologist evaluate the veteran.  Such was accomplished 
by VA in August 2002, which resulted in the opinion noted 
above that clearly goes against the veteran's claim.  

The Board acknowledges the veteran's own contentions as to 
the various possible etiologies of his cataracts.  However, 
as a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, his own assertions do not constitute probative 
evidence as to the etiology of the veteran's cataracts.  

Regarding the articles submitted by the veteran, they are 
non-medical and general in nature and do not address the 
actual facts of the veteran's particular case.  While the 
article is not irrelevant, the probative value of this 
material is weakened significantly by the fact that it does 
not specifically address the veteran's situation. As such it 
does not discuss or eliminate the possibility of the 
existence of other risk factors in the veteran's medical 
history in causing his cataracts.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  There are other related and pertinent Court 
holdings in cases such as Gabrielson v. Brown, 7 Vet. App. 36 
(1994), to the effect generic medical statements or even 
treatise materials may be discounted when they do not 
specifically relate to the case at hand.

For the aforementioned reasons, the Board finds that the 
private medical statement of Dr. G.F.M and the newspaper 
articles are of minimum probative value and far outweighed by 
the competent medical opinion offered by a VA specialist in 
ophthalmology.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for loss of vision and cataracts is 
denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



